                                                          Case 20-10553-CSS   Doc 604          Filed 06/04/20          Page 1 of 2
Court Conference                                                                                             U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                    06/03/2020                                                    Confirmed Telephonic Appearance Schedule
           Calendar Time:                    01:00 PM ET
                                                                                                                             Honorable Christopher S. Sontchi
                                                                                                                                                          #6
                                                                                                                                                 Amended Calendar Jun 3 2020 9:13AM

 Page #       Item #    Case Name              Case #      Proceeding          App ID Appearing              Telephone       Firm Name                        Representing
                        Art Van Furniture,     20-10553    Hearing            10609419   Mark Audet          (508)           Mark Audet - In Pro Per/Pro Se   Pro Se, NONE / LISTEN
                        LLC                                                                                  813-9221 ext.                                    ONLY
                        Art Van Furniture,     20-10553    Hearing            10599575   Michael J. Barrie   (302)           Benesch Friedlander Coplan &     Debtor, Art Van
                        LLC                                                                                  442-7068 ext.   Aronoff, LLP                     Furniture / LIVE
                        Art Van Furniture,     20-10553    Hearing            10599382   Kevin M.            (302)           Benesch Friedlander Coplan &     Debtor, Art Van
                        LLC                                                              Capuzzi             442-7063 ext.   Aronoff, LLP                     Furniture / LIVE
                        Art Van Furniture      20-10553    Hearing            10607579   Michael             (602)           Ballard Spahr LLP                Creditor, Store Capital /
                        LLC                                                              DiGiacomo           798-5505 ext.                                    LIVE
                        Art Van Furniture,     20-10553    Hearing            10570771   J. Cory             (302)           Burr & Forman LLP                Creditor, Wells Fargo
                        LLC                                                              Falgowski           830-2312 ext.                                    Bank / LIVE
                        Art Van Furniture,     20-10553    Hearing            10599589   John Gentile        (302)           Benesch Friedlander Coplan &     Debtor, Art Van
                        LLC                                                                                  442-7071 ext.   Aronoff, LLP                     Furniture / LISTEN
                                                                                                                                                              ONLY
                        Art Van Furniture,     20-10553    Hearing            10605926   Douglas             (302)           Pepper Hamilton LLP              Representing, Hilco and
                        LLC                                                              Herrmann            777-6552 ext.                                    Gordon Brothers entities
                                                                                                                                                              / LIVE
                        Art Van Furniture,     20-10553    Hearing            10599570   Jennifer Hoover     (302)           Benesch Friedlander Coplan &     Debtor, Art Van
                        LLC                                                                                  442-7006 ext.   Aronoff, LLP                     Furniture / LIVE
                        Art Van Furniture,     20-10553    Hearing            10603637   Tung-Yu Liu         (212)           Morgan Lewis & Bockius LLP       Creditor, Wells Fargo /
                        LLC                                                                                  309-6133 ext.                                    LISTEN ONLY
                        Art Van Furniture,     20-10553    Hearing            10605928   Marcy J.            (302)           Pepper Hamilton LLP              Representing, Hilco and
                        LLC                                                              McLaughlin          777-6535 ext.                                    Gordon Brothers entities
                                                                                         Smith                                                                / LIVE
                        Art Van Furniture,     20-10553    Hearing            10603453   Thomas Onder        (609)           Stark & Stark                    Creditor, SBV Holland /
                        LLC                                                                                  219-7458 ext.                                    LISTEN ONLY
                        Art Van Furniture,     20-10553    Hearing            10608022   Leslie Pappas       (571)           Bloomberg Law                    Media, Bloomberg Law /
                        LLC                                                                                  319-2280 ext.                                    LISTEN ONLY
                        Art Van Furniture,     20-10553    Hearing            10606126   Linda               (302)           Office of the United States      U.S. Trustee, Linda
                        LLC                                                              Richenderfer        573-6491 ext.   Trustee                          Richenderfer / LIVE
                        Art Van Furniture,     20-10553    Hearing            10608415   Colin R.            (302)           Pachulski Stang Ziehl & Jones    Creditor, Official
                        LLC                                                              Robinson            778-6426 ext.                                    Committee of
                                                                                                                                                              Unsecured Creditors /
                                                                                                                                                              LIVE
                        Art Van Furniture,     20-10553    Hearing            10599564   Gregory W.          (302)           Benesch Friedlander Coplan &     Debtor, Art Van
                        LLC                                                              Werkheiser          442-7075 ext.   Aronoff, LLP                     Furniture / LIVE

Peggy Drasal ext. 802                                                          CourtConfCal2009                                                                                  Page 1 of 2
                        Art Van Furniture,   20-10553   Case  20-10553-CSS
                                                         Hearing             Doc 604
                                                                                   JeffreyFiled
                                                                             10592751      Wolf 06/04/20
                                                                                                    (617)    PageGreenberg
                                                                                                                  2 of 2 Traurig, LLP           Interested Party, HGB
                        LLC                                                                        310-6041 ext.                                AVF Lending / LIVE
                        Art Van Furniture,   20-10553    Hearing             10603704   Jennifer   (212)           Morgan Lewis & Bockius LLP   Creditor, Wells Fargo
                        LLC                  (20-5054                                   Feldsher   309-6017 ext.                                Capital Finance / LIVE
                                             6)




Peggy Drasal ext. 802                                                         CourtConfCal2009                                                                 Page 2 of 2
